987 So.2d 1278 (2008)
Richard DOSS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5859.
District Court of Appeal of Florida, First District.
August 20, 2008.
*1279 Richard Doss, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying motion to correct illegal sentence rendered on July 17, 2007, and the judgment and sentence rendered on July 2, 2007, in Bay County Circuit Court case number 86-1417. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal for both orders. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, KAHN, and BENTON, JJ., concur.